DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-10, 12-19 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a method for a network node, comprising: receiving a resource request from a UE to allocate a first SPS resource for a first logical channel and a second SPS resource for a second logical channel, wherein the first logical channel is used to transmit a packet and the second logical channel is used to transmit a duplicate of the packet, and the resource request indicates an identity of the first logical channel without indicating an identity of the second logical channel; allocating resources for the UE with the first SPS resource for the first logical channel based on the resource request; and allocating resources for the UE with the second SPS resource for the second logical channel based on the resource request and the association between the first logical channel and the second logical channel.
Applicant’s independent claim 1 recites, inter alia, “wherein the first logical channel is used to transmit a packet and the second logical channel is used to transmit a duplicate of the packet, and the resource request indicates an identity of the first logical channel without indicating an identity of the second logical channel; … allocating resources for the UE with the second SPS resource for the second logical channel based on the resource request and the association between the first logical channel and the second logical channel”. Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggest by the prior art.
Independent claim 10 is interpreted and allowed for the same reason as set forth above. Accordingly, applicant’s claims 1, 3-10, 12-19 and 21-22 are allowed for these reasons and for the reasons recited by applicant in the Applicant’s Appeal Brief filed on 06/14/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2022/0022249) teaches method of transmitting uplink signal in a wireless communication system supporting unlicensed band.
Jiang et al. (US 2017/0019887) teaches semi-persistent scheduling mechanisms for V2V communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413